DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 11/09/2021. Claims 1 and 29 have been amended. Claim 30 has been newly canceled and no claims have been newly added.

Claims 1, 4, 28-29 and 31 are currently pending and examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 28-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kang et al (US 2006/0251634-previously cited) in view of Gueniche (US 2010/0226892-from IDS filed 11/09/2021), Isolaurie et al (US 2003/0180272-previously cited), Spigelman et al (US 2008/0107699-previously cited) and Reindl et al (US 2010/0086520-previously cited).
Amended claim 1 is drawn to a method of healing a skin wound comprising topically administering to the skin wound of a subject a filtered Lactobacillus rhamnosus GG ATCC 53103 
Amended claim 29 is drawn to a method of increasing the viability of keratinocytes and/or the tight junction barrier in the skin of a subject from damage or breakdown of the skin barrier, the method the subject a filtered Lactobacillus rhamnosus GG ATCC 53103.
Regarding claims 1, 28, 29 and 31, Kang teach a method of improving immune-function in mammals using Lactobacillus and MCT oil (page 2 para 16). In a preferred embodiment their product is used for topical treatment of skin disorders, such as skin wounds (page 3 para 25). A preferred species of Lactobacillus is L. reuteri  (page 3 para 27). The Lactobacillus is taught to be used in lysate form (page 2 para 17-18, page 4 para 31, para 34). The lysate contains protein and therefore is a protein lysate (page 4 para 34).
Kang do not specifically teach using a lysate from the specific strain Lactobacillus rhamnosus GG ATCC 53103. 
Lactobacillus reuteri and Lactobacillus rhamnosus (strain GG) (pages 3-4 para 71, para 73, para 76, para 82, page 11 claim 10). The probiotic may be used in lysate form especially in the genus of Lactobacillus sp. (page 3 para 50) and may be employed topically (page 3 para 59) in inactivated, dead form (page 5 para 104). Gueniche teach that Lactobacillus rhamnosus (GG) and Lactobacillus reuteri can be used beneficially in mixtures (page 4 para 80, page 11 claim 10) for the treatment of skin.
Isolauri teach methods of using probiotics in the prevention of atopic diseases, including skin diseases, such as eczema (Title, page 1 para 6, page 2 para 21). A suitable probiotic strain is taught to be Lactobacillus rhamnosus GG ATCC 53103 (page 1 para 4, page 2 para 13).
Spigelman disclose the use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form, such as those cells thermally killed or cells killed by exposure to altered pH, chemicals such as phenol or elevated pressure (page 3 para 27), including application to human skin (page 1 para 9).
One of ordinary skill in the art would have been motivated to use the ATCC 53103 strain of L. rhamnosus GG  in the method of Kang because Gueniche and Isolauri teach that this specific strain of Lactobacillus rhamnosus GG is suitable for use as a therapeutic probiotic intended for the treatment of skin diseases. The combination of agents known to be useful for the same purpose of healing damaged skin is deemed to be prima facie obvious as well. The effect on the keratinocytes and the tight junction barrier would be inherent to the step of applying the claimed lysate and expected as an Lactobacillus are suitable for use in their method, Gueniche teach that Lactobacillus rhamnosus (GG) and Lactobacillus reuteri are art recognized equivalents for the topical treatment of skin disorders and can be used beneficially in mixtures (page 4 para 80, page 11 claim 10) and Spigelman indicate that Lactobacillus ATCC 53103 is beneficially used topically, even in nonviable form, on human skin.
The combined teachings of Kang et al, Gueniche, Isolaurie et al and Spigelman render obvious Applicant’s invention as described above, but do not specifically describe  wherein the lysate is filtered.
Reindl teach methods and compositions for protecting the skin against pathogenic microorganisms (Title, abstract, page 1 para 1). The compositions administered include microorganisms that inhibit the growth of pathogenic transient micro flora, preferably Staphylococcus aureus (page 7 para 87). The microorganisms include probiotics of the genus Lactobacillus (page 10, para 141-142). Extracts, specifically lysates which include subcellular components such as proteins, of the probiotics are used as well and are preferably filtered (page 12 para 156-159). These filtered Lactobacillus lysates stimulate the growth of resident micro flora without stimulating the growth of pathogenic micro flora, in particular S. aureus (page 12 para 157-159). Topical administration is specifically included (page 16 para 178).


Regarding claim 4, Kang are silent with regard to the cause of the wound. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to apply the method of Kang to a skin wound caused by an injury because, regardless of the cause of the skin wound, the benefits of improved wound healing due to enhanced immune system (Kang) are useful for the healing of damaged skin regardless of the cause of the damage. 
Therefore the combined teachings of Kang et al, Gueniche, Isolaurie et al, Spigelman et al and Reindl et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not fully persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.

This is not found persuasive. Kang teach in a preferred embodiment their product is used for topical treatment of skin disorders, such as skin wounds (page 3 para 25). Gueniche teach that a probiotic may be used in lysate form especially in the genus of Lactobacillus sp. (page 3 para 50) and may be employed topically (page 3 para 59). Spigelman disclose the use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form (page 3 para 27), including application to human skin (page 1 para 9). Reindl teach methods and compositions for protecting the skin against pathogenic microorganisms (Title, abstract, page 1 para 1). Topical administration is specifically included (page 16 para 178). Several references indicate that the probiotic can be beneficially administered either topically and/or orally.
Applicant argues that several of the reference refer to whole bacteria, rather than a lysate as claimed.
This is not found persuasive. Kang specifically teach that their probiotics, such as Lactobacillus, are to be used in lysate form (page 2 para 17-18, page 4 para 31, para 34). Gueniche teach that the probiotic may be used in lysate form especially in the genus of Lactobacillus sp. (page 3 para 50) and may be employed topically (page 3 para 59) in inactivated, dead form (page 5 para 104). Spigelman disclose the use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form (page 3 para 27), including application to human skin (page 1 para 9). Reindl teach that extracts, specifically lysates which include subcellular components such as proteins, of the probiotics are used as well (page 12 para 156-159).

This is not found persuasive. The obviousness rejection is based on the motivation to add the LGG probiotic to the method of Kang due to its well known benefits for skin protection and repair of damaged skin. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06).
Applicant argues that Isolaurie is limited to the oral administration of whole bacteria and thus cannot be properly combined with Kang.
This is not found persuasive. Isolaurie is cited to demonstrate that LGG has been long used for the treatment of damaged skin and repair of the skin barrier. Kang and Gueniche indicate that Lactobacillus probiotics can be beneficial to the skin when administered topically as well as orally.
Applicant argues that Spigelman is limited to the teaching that LGG is used to competitively exclude pathogenic bacteria and that this mechanism cannot be used if the probiotic is non-viable and especially if it is a lysate. Applicant asserts that without 
This is not found persuasive. Spigelman disclose the beneficial use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form (page 3 para 27), including application to human skin (page 1 para 9).
Applicant argues that Spigelman relates to the prevention of microbial contamination of surfaces and makes no mention of wound healing or increasing viability of keratinocytes and/or tight junction barrier of the skin in a subject suffering from a breakdown in the skin barrier.  Applicant asserts that a person of ordinary skill in the art would not look to Spigelman when looking to heal a skin wound or treating a tight junction barrier of the skin.
This is not found persuasive. The prevention of the formation of pathogenic bacteria from human skin as suggested by Spigelman would provide the advantage of decreasing the chance of an infected skin surface which would be beneficial to the healing of damaged skin, such as a skin wound. Spigelman specifically mention that the number of organisms shed from damaged skin are often higher than normal, healthy skin (page 1 para 4) and that there is a need to reduce dangerous pathogens from the surface of the skin (page 1 para 4-6).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion                                       
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632